STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 21, 2016
              Plaintiff-Appellee,

v                                                                  No. 325782
                                                                   Wayne Circuit Court
GARY PATRICK LEWIS,                                                LC No. 14-006454-FH

              Defendant-Appellant.


Before: TALBOT, C.J., and MURRAY and SERVITTO, JJ.

SERVITTO, J. (concurring).

        I concur in the result reached by the majority—that defendant’s convictions should be
vacated. However, I believe that because Michigan law holds that the complete denial of
representation of counsel at a critical stage of the proceeding (here, the preliminary
examination), is a structural error requiring automatic reversal (see, e.g., People v Duncan, 462
Mich. 47, 51-52; 610 NW2d 551(2000)), that holding alone should represent the entirety of our
opinion. The remaining analysis regarding structural error and the analyses of the remaining
issues raised by defendant are unnecessary to our resolution of this case.



                                                           /s/ Deborah A. Servitto




                                               -1-